DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 02/01/2022.  Claims 1, 11 and 21 have been amended. No claim has been cancelled. No claim has been newly added. Claims 1-25 are currently pending in the application. 
The rejections to claims 21-25 under 35 U.S.C. 101 are withdrawn in view of Applicant’s amendment to claim 21.
The rejections to claims 1-25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in view of Applicant’s amendment to claims 1, 11 and 21.

Response to Argument
Applicant’s argument filed on 02/01/2022 has been fully considered but it is not persuasive.
Applicant submits “The Applicants note that the current rejection under Section 103 does not address the claim limitations, found in independent claims 1, 11 and 21, that a stylus capture event is erroneous and is preventing the user from using the stylus with the first display device. The Examiner has previously asserted that “[i]t has not been explicitly disclosed the definition of ‘erroneous’ when switching protocols.” However, according to the plain meaning of the word “erroneous” it is clear that describing the switching of the stylus to the second communication  (Remarks, page 15, the first paragraph)
Examiner respectfully disagrees with Applicant’s premises and conclusions regarding claims 11 and 21. Applicant’s arguments on 02/01/2022 regarding claims 1, 5, 15 and 24 have been considered and are persuasive. Therefore, the rejections to the above claims have been withdrawn. Regarding claims 11 and 21, Applicant argued that a stylus capture event is erroneous and is preventing the user from using the stylus with the first device. However, only claim 1 has the claim limitation states “detecting a stylus capture event indicating that switching the stylus to the second communication protocol was erroneous”; claims 11 and 21 do not have the limitation that a stylus capture event is erroneous. Therefore, the argument of claims 11 and 21 regarding the stylus capture event is erroneous is not relevant. As above, Examiner maintains the rejections of the independent claims 11 and 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-14, 16-17, 21-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDuff et al. (US. Pub. No. 2015/0050879, hereinafter “MacDuff”) in view of Jang et al. (US. Pub. No. 2019/0102021, hereinafter “Jang”), further in view of Dekel et al. (US. Pub. No. 2018/0246587, hereinafter “Dekel”).
As to claims 11 and 21,    (Currently Amended) MacDuff discloses an active stylus [figure 2, stylus device “200”], associated with its non-transitory computer-readable storage media, comprising:
transmitter circuity [figure 2, RF transceiver “255”] for sending electrical signals to a digitizer of a display device [paragraph 40, the RF transceiver “255” can send data units (e.g., data packets, data cells) to and/or receive data units from a host device which may be an electronic tablet per paragraph 35];
receiver circuitry [figure 2, RF transceiver “255”] for receiving electrical signals from the digitizer of the display device [paragraph 40, the RF transceiver “255” can send data units (e.g., data packets, data cells) to and/or receive data units from a host device which may be an electronic tablet per paragraph 35];

operate the stylus according to the first communication protocol upon waking [figure 13, the first display is wireless linked state with the stylus, paragraph 83]; 
perform a stylus capture detection routine while operating according to the second communication protocol, wherein the stylus capture detection routine is to determine whether a user is attempting to use the active stylus with the first display device [figure 13, capture the pressing of the stylus tip on the first display device while provisional link established to the second display device]; and
if the stylus capture detection routine detects a stylus capture event, switch the stylus from the second communication protocol back to the first communication protocol to enable communication with the first display device [figure 13, reconcile the link between the stylus and the first display device (communication via first protocol) from the second host device (communication via second protocol) if the pressing of the tip is detected, paragraphs 50, 65 and 80-81].
MacDuff does not disclose to wherein the second communication protocol is different from the first protocol 
listen for beacons indicating the presence of the second display device operating according to the second communication protocol, and automatically switch the stylus from the first communication protocol to the second communication protocol if a beacon is detected.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the active stylus of MacDuff to listen for beacons indicating the presence of the second display device operating according to the second communication protocol, and automatically switch the stylus to the second communication protocol if a beacon is detected, as taught by Jang, in order to reduce an influence of a signal noise in sensing pens through signal transmission/reception between the pen and the touch panel (Jang, paragraph 10).
MacDuff, as modified by Jang, does not disclose wherein the second communication protocol is different from the first protocol.
Dekel teaches an active stylus wherein a second communication protocol is different from a first protocol [paragraph 36, transmit a second protocol specification command indicating a second (e.g., different) communication protocol, paragraph 50, if a communication is not received during the transmission window or not according to the indicated second communication protocol, a prohibiting operation prohibits functionality associated with the stylus device].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the active stylus of MacDuff to have a 
As to claims 12 and 22,    (Original) MacDuff, as modified by Jang and Dekel, discloses the active stylus of claim 11, associated with its non-transitory computer-readable storage media, wherein the first communication protocol is a Microsoft Pen Protocol (MPP) OutCell protocol [MacDuff, figure 13, tip pressing] and the second protocol is an MPP InCell protocol [Jang, figure 10, stylus listens beacon “ULS” indicating the presence of display device according to the DSSS code and switch the stylus to the proximity communication]. In addition, the same rationale is used as in rejection for claims 11, 1 and 21.
As to claims 13 and 23,    (Original) MacDuff, as modified by Jang and Dekel, discloses the active stylus of claim 11, associated with its non-transitory computer-readable storage media, wherein the first protocol uses stylus-initiated synchronization [MacDuff, the pressing of the tip to initiate synchronization] and the second protocol uses digitizer-initiated synchronization [Jang, figure 10, stylus listens beacon “ULS” indicating the presence of display device according to the DSSS code and switch the stylus to the proximity communication]. In addition, the same rationale is used as in rejection for claims 11, 1 and 21.
As to claims 14,    (Original) MacDuff, as modified by Jang and Dekel, discloses the active stylus of claim 11, comprising a stylus electrode coupled to the receiver circuitry and the transmitter circuitry, wherein communication between the stylus and the second display device occurs between the electrode and one or more electrodes of the digitizer [Jang, abstract, for receiving downlink signals from pens through one or more touch electrodes]. In addition, the same rationale is used as in rejection for claims 11 and 1.
claims 16,    (Original) MacDuff, as modified by Jang and Dekel, discloses the active stylus of claim 11, wherein the processor is to receive an indicator from the second display device that indicates whether the stylus is detected on a display screen of the second display device, wherein the indicator is received by the stylus in a data packet transmitted from the digitizer of the second display device to a receiver of the stylus [MacDuff, paragraph 48, the paring module “354” can receive a signal from the touch sensor “360” that is indicative of a touch or pressing on the surface of the device “300”, paragraph 45, the RF transceiver “355” can send data units (e.g., data packets)].
As to claims 17 and 25,    (Original) MacDuff, as modified by Jang and Dekel, discloses the active stylus of claim 11, associated with its non-transitory computer-readable storage media, wherein the processor detects a stylus capture event if the stylus is in inking mode based on a pressure detected by a pressure sensor coupled to an electrode of the stylus [MacDuff, paragraph 41, the switches “220” and/or “260” can include a pressure transducer and can be activated when a specific end portion of the stylus “200” is in contact with the surface of a host device such as, for example, during writing or drawing or erasing…], and the second display device is not detecting the stylus via the digitizer of the second display device [Jang, figure 10, stylus listens beacon “ULS” indicating the presence of display device according to the DSSS code and switch the stylus to the proximity communication]. In addition, the same rationale is used as in rejection for claims 11, 1 and 21.

Allowable Subject Matter
Claims 1-10 allowed.
Claims 15, 18-20 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claims 15, 18-20 and 24, such as “to reduce a gain level applied by the receiver circuitry to reduce a sensitivity of the stylus if the stylus capture event is detected”, recited by claims 15 and 24, respectively; “listen for an uplink from the first display device using the first communication protocol, wherein the uplink comprises a transmission received from the digitizer of the first display device through an electrode of the stylus; if an uplink is detected, block the stylus from switching to the second communication protocol; and if no uplinks are received for a specified amount of time, allow the stylus switch to the second communication protocol”, recited by claim 18; “wherein the processor is to increase the stylus sensitivity if the stylus is operating in the second communication protocol and the digitizer of the second display device detects the stylus”, recited by claim 19; and “wherein the processor is to reduce the stylus sensitivity if the stylus is operating in the first communication protocol and the stylus is in inking mode”, recited by claim 20. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


/NAN-YING YANG/Primary Examiner, Art Unit 2622